COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 THE STATE OF TEXAS,                                            No. 08-14-00188-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
 v.                                                          County Court at Law No. 4
                                                §
 CARLOS CORELLA,                                              of El Paso County, Texas
                                                §
                        Appellee.                               (TC # 20110C10492)
                                                §


                                        JUDGMENT

       The Court has considered this cause on the State=s motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order that this decision be certified

below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF DECEMBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)